Citation Nr: 1750426	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-28 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether the character of the service member's discharge from service constitutes a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and Spouse


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Appellant served on active duty from March 1968 to March 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.


FINDINGS OF FACT

1. During service, the service member received 2 non-judicial punishments for failure to report to assigned unit, and failure to obey a lawful order by a superior noncommissioned officer; was found guilty by one Summary Court Martial and three Special Court Martials of five periods of unauthorized absence totaling 114 days.

2. The service member's actions during service constitute willful and persistent misconduct and his offenses were not minor.

 3. The evidence does not suggest, and the Appellant has not alleged, that he was insane at the time of the commission of his in-service offenses.


CONCLUSION OF LAW

The service member's character of discharge is a bar to the payment of VA benefits.  38 U.S.C.A. §§ 101, 5107, 5303 (West 2014); 38 C.F.R. § 3.1, 3.12, 3.102, 3.354 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA's duty to notify was satisfied for the claim before the Board by letter dated May 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

The record also reflects that VA has made efforts to assist the Appellant in the development of his claim.  Specifically, the information and evidence that have been associated with the claims file include the Appellant's service treatment records (STRs), VA medical records, private medical records, VA examination reports, and the statements of the Appellant.  

II. Analysis

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101 (18); 38 C.F.R. § 3.12 (a).  Under governing law, a discharge or release from service is considered to have been issued under dishonorable conditions in certain circumstances specified in 38 C.F.R. § 3.12  unless it is found that the person was insane at the time of committing the offense causing such discharge, or unless otherwise specifically provided by statute.

There are two types of character-of-discharge bars to establishing entitlement for VA benefits-the "statutory bars" found at 38 U.S.C.A. § 5303 (a) and 38 C.F.R. 
§ 3.12(c), and "regulatory bars" listed in 38 C.F.R. § 3.12 (d).  Insanity is a defense against either a statutory bar or a regulatory bar.

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12 (c): (1) as a conscientious objector who refused to perform military duty, wear a uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) by reason of a discharge under other than honorable conditions issued as a result of an absence without leave (AWOL) for a continuous period of at least 180 days, with certain exceptions.

The regulatory bars, set forth in 38 C.F.R. § 3.12 (d), state that a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of undesirable discharge in lieu of trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude (this includes, generally, conviction of a felony); (4) willful and persistent misconduct (this includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct); a discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious; and (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.

The evidence of record reflects that, between March 1968 and March 1969, the service member was convicted by one summary court martial and three special court Martials of five periods of unauthorized absence, totaling 114 days, not including a total of 102 days of pre and post-trial confinement.  He also received two non-judicial punishments for failure to report to an assigned unit, and insubordinate conduct.  In January 1969, the Appellant was informed of pending administrative separation action by reason of unfitness.  At that time; the service member elected to waive consideration of his case by a board of officers, personal appearance before a board of officers, and representation of appointed military counsel.

In January 1969, the commanding officer recommended separation, citing the Appellant's one summary court martial, 3 special court martials, 2 Article 15's, 5 absent without leave (AWOLs) comprising 114 days, and 102 days confinement for a total of 216 days lost time.  In February 1969, the commanding officer concurred and directed an undesirable discharge by reason of unfitness. 

The Board notes that the statutory bars under 38 C.F.R. § 3.12 (c) do not apply in this case.  In this regard, the service member was not a conscientious objector, was not discharged as the result of a general court-martial, did not resign as an officer for the good of service, was not an alien, and was not a deserter.  While the service member had multiple periods of AWOL, as noted above, none of these were 180 days in length.  Thus, 38 C.F.R. § 3.12 (c) does not apply.

However, as noted above, the service member in this case was denied benefits for willful and persistent misconduct under the regulatory bars of 38 C.F.R. § 3.12 (d).

A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  38 C.F.R. 
 § 3.12(d)(4). However, "offenses that would interfere with the appellant's military duty, indeed preclude their performance . . . are not minor." Stringham v. Brown, 8 Vet. App. 445, 448 (1995); see also Cropper v. Brown, 6 Vet. App. 450, 452-453   (1991).  Being absent without leave has been found on numerous occasions to constitute willful and persistent misconduct rather than a minor offense.  See Struck v. Brown, 9 Vet. App. 145 (1996) (affirming the Board's finding that two and half months of AWOL was willful and persistent misconduct); Stringham, 8 Vet. App. at 445 (upholding the Board's finding that four AWOL violations and a failure to obey a lawful order was willful and persistent misconduct); Winter v. Principi, 4 Vet. App. 29 (1993) (affirming the Board's finding that 32 days of unauthorized absence out of 176 days of service was severe misconduct and, by analogy, persistent misconduct). 

Given these facts, the Board finds that the incidents leading up to the service member's discharge were sufficiently numerous, willful and persistent in nature as to reflect an ongoing pattern of misconduct.  His offenses, notably, being absent his appointed place of duty, interfered with his military duties and were not minor in nature.  See e.g., Stringham, supra.  In summary, the Board finds that the service member's actions while still in service reflected an ongoing pattern of conduct which was not consistent with the honest, faithful, and meritorious service for which VA benefits are granted.


Furthermore, there is nothing in record that suggests, and the Appellant does not contend, that he was insane at the time he committed the offenses that resulted in his discharge.  An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs, as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. 38 C.F.R. § 3.354 (a). 

The phrase "due to disease" applies to all three circumstances of the insanity definition.  Zang v. Brown, 8 Vet. App. 246, 253 (1995). Although insanity need not be causally connected to the misconduct that led to the discharge, it must be concurrent with that misconduct.  Beck v. West, 13 Vet. App. 535, 539 (2000).  In other words, the party in question must have been insane at the time he or she committed the offense.

In this case, there is no indication that the Appellant was insane at the time he committed the multiple offenses for which he was separated.  The record shows that, following the service member's persistent absences without leave, his commanding officer recommended a psychiatric evaluation.  Such was completed in November 1968.  At that time, the psychiatrist specifically concluded that the service member was free from mental defect, disease or derangement as to be able to distinguish right from wrong and adhere to the right.  No psychiatric treatment or hospitalization was indicated at the time.  Thus, the Board finds the service member was not insane at the time of his multiple offenses

Based on the evidence and analysis above, the Board must find the service member's period of service was under dishonorable conditions.  Accordingly, the criteria for qualification for VA benefits are not met and the Appellant's claim must be denied.

ORDER


The character of the service member's discharge from service is a bar to the receipt of VA benefits; the appeal is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


